Case 1:19-cr-00254-ALC Document5 Filed 04/30/19 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
“Vv. - : ORDER
REGINALD FOWLER, 3 19 Cr. 254 ( )

Defendant.

Upon the application of the United States, by the United
States Attorney for the Southern District of New York, Geoffrey S.
Berman, by Assistant United States Attorneys Jessica Fender, Sheb
Swett, and David Zhou;

It is found that the Indictment in the above-captioned action,
19 Cr. 254, is currently sealed and the United States Attorney’s
Office has applied to have that Indictment unsealed, 1t is
therefore

ORDERED that the Indictment, 19 Cr. 254, in the above-
captioned action be unsealed and remain unsealed pending further

order of the Court.

Dated: New York, New York
April 30, 2019

co _ Me Detroinl Sot

USDC SDNY | ‘THE HONORABLE KEVIN NATHANIEL FOX
DOCUMENT UNITED STATES MAGISTRATE JUDGE

ELECTRONICALLY FIL £D |
DOC #: spA-3.-() 209
“!

 

 

DATE FILED:

 

  

 

moar. 2

 
